Citation Nr: 9927176	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  98-16 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for left ingrown toenail 
with associated left foot and leg cellulitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The appellant has indicated that he served on active duty 
from April 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
RO that denied a claim of entitlement to service connection 
for left ingrown toenail with associated left foot and leg 
cellulitis. 

At his hearing in June 1999, the appellant's representative 
wanted to expand the issue to include service connection for 
chronic venous insufficiency.  The Board notes that this 
issue has not been developed for appellate review, has not 
yet been specifically addressed by the RO, and is 
consequently referred to the RO for appropriate action.


FINDING OF FACT

Evidence has been presented which links the appellant's 
problems with left foot and leg cellulitis with military 
service.


CONCLUSION OF LAW

The claim of service connection for left ingrown toenail with 
associated left foot and leg cellulitis is well grounded.  
38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom, 
Epps v. West, 118 S. Ct. 2348 (1998).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) has held that competent evidence pertaining to 
each of three elements must be submitted in order make a 
claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability, 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

The appellant contends that he has left foot and leg 
cellulitis as a result of problems he first experienced with 
a left ingrown toenail in service.  Specifically, he claims 
that he had had his left toenail removed in service and has 
continued to suffer from problems ever since.  Based on a 
review of the evidence, the Board finds that the appellant's 
claim of service connection is well grounded.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303.  First, there are medical 
diagnoses of recurrent ingrown nails, and recurrent 
cellulitis of the left lower extremity.  These medical 
diagnoses satisfy the requirement that there be current 
disability.  Second, service medical records show that the 
appellant had complained of problems with his left ingrown 
toenail and had a toenail removed, thereby satisfying the 
second requirement of a well-grounded claim.  Finally, he has 
presented a medical statement from his treating physician, 
dated in June 1999, who indicated that the appellant's left 
lower extremity dependent edema, pain, episodes of recurrent 
cellulitis, and discomfort are related to the left ingrown 
toenail surgery in service.  Based on this evidence, the 
Board finds the appellant has presented a well-grounded claim 
of service connection.  See Caluza, 7 Vet. App at 498.


ORDER

The claim of service connection for left ingrown toenail with 
associated left foot and leg cellulitis is well grounded; to 
this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for left ingrown toenail with associated left foot 
and leg cellulitis is well grounded, VA has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, 
supra.

Although the appellant has submitted a private medical 
opinion, dated in June 1999, which indicates that his left 
foot and leg cellulitis may be related to his left ingrown 
toenail removal in service, it is not clear that the 
physician's opinion was based on a thorough review of the 
appellant's history, especially records prepared 
contemporaneously with military service.  For example, the 
physician noted that the appellant's problems are related to 
the original left ingrown toenail surgery that occurred in 
service with follow up complications.  However, service 
medical records show that, after that the toenail removal in 
1986, there were no follow-up complications noted.  Moreover, 
a May 1998 treatment report from the same physician suggests 
a contrary conclusion, namely that the appellant was found to 
have chronic venous insufficiency, secondary to previous 
bouts of cellulitis involving left lower extremity with 
dependent edema, secondary to working on his feet all day.  
In cases such as this, VA's duty to assist under 38 U.S.C.A. 
§ 5107(a) includes the duty to provide the appellant with a 
thorough and contemporaneous medical examination, one that 
includes a medical opinion as to whether the claimed 
disability is related to service.  Moore v. Derwinski, 1 Vet. 
App. 401, 405-06 (1991).  Because he has not yet been 
afforded such an examination, and because there is 
conflicting medical evidence regarding the etiology of the 
appellant's current left foot and leg problems, a remand is 
required.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The appellant should be given the 
opportunity to supplement the record on 
appeal.  The RO should seek verification 
of the appellant's military service.

2.  The RO should ask the appellant to 
provide information regarding any 
evidence of current treatment for his 
left foot and leg since June 1999, that 
has not already been made a part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  

3.  The RO should schedule the appellant 
for a VA examination to determine the 
current nature of any left foot or left 
leg disability.  The claims file should 
be made available to and be reviewed by 
the examiner prior to the examination.  
The examiner should provide an opinion as 
to the medical probabilities that the 
appellant's left foot and leg cellulitis 
are related to the in-service toenail 
removal, or are otherwise related to 
military service.  Any opinion should be 
explained in light of the June 1999 
opinion by Matthew W. Harris, M.D.  

4.  The RO should take adjudicatory 
action.  If the benefit sought is denied, 
a supplemental statement of the case 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in January 1999.  38 C.F.R. 
§ 19.31 (1998).  If the appellant does 
not appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (1998).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures and obtain clarifying 
evidence.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals






